Citation Nr: 1013030	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  00-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left mandible, to include a dental disability.  

2.  Entitlement to service connection for a chronic skin 
rash, to include as secondary to a service connected 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and depression, to include as secondary to a 
service connected disability.  

4.  Entitlement to service connection for tinnitus, to 
include as secondary to a service connected disability.  

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to 
April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  A 
February 2000 rating decision denied entitlement to service 
connection for dental injury from service trauma (for dental 
treatment purposes).  A June 2000 rating decision denied 
entitlement to service connection for a skin rash and 
depression.  A March 2005 rating decision denied entitlement 
to a compensable evaluation for bilateral hearing loss.  An 
August 2007 rating decision denied entitlement to service 
connection for tinnitus.   

The Veteran testified at a Board hearing at the RO before 
the undersigned Veteran's Law Judge in November 2009.  A 
transcript of the hearing is of record.  At the time of the 
Board hearing, the Veteran submitted additional evidence 
that had not been considered by the RO, however a remand 
pursuant to 38 C.F.R. § 20.1304 is not necessary regarding 
this evidence as the Veteran specifically waived RO 
jurisdiction of the newly submitted evidence.  Additionally, 
during his November 2009 hearing, and in a subsequent 
November 2009 written statement, the Veteran withdrew his 
claims of service connection for a heart disability and 
diabetes mellitus, type II.  Thus, these issues are not 
before the Board.  

In May 2001 the Board remanded the Veteran's claims of 
service connection for residuals of an injury to the left 
mandible, claimed as dental trauma, a chronic skin rash, and 
chronic depression for additional development.  

The issues have been recharacterized to comport to the 
evidence of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I.  Residuals of an Injury to the Left Mandible, to include 
a Dental Disability  

The Veteran seeks service connection for residuals of an 
injury to the left mandible, to include a dental disability.  

The May 2001 Board remand instructed the VA examiner to 
determine whether it is more, less, or as likely as not that 
any residual of an injury to the left mandible, to include a 
dental disability, is related to service or secondary to any 
service connected disorder.  A September 2004 VA examination 
report notes that the Veteran has no functional impairment 
or loss of motion of the masticatory function.  He has 
adequate ridges for dentures and is in the process of having 
dentures constructed.  There is no limitation of inner 
incision range of motion and there is no inadequate amount 
of maxilla or mandibular bone.  The Veteran has no residuals 
from the fracture and no limitations in any movements in 
relation to this.  He has no complaints as far as 
masticatory function and is in the process of having his 
missing teeth replaced by prothesis in our clinic.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Dental 
disorders, however, are treated differently than other 
medical disorders in the VA benefits system.  See 38 C.F.R. 
§ 3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered 
disabling conditions, but may be considered service 
connected solely for establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether 
the veteran was interned as a prisoner of war (POW).  38 
C.F.R. § 3.381(b) . The significance of finding that a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  Trauma, as defined for purposes of dental 
treatment eligibility, connotes damage caused by the 
application of sudden, external force, brought to bear 
outside a clinical setting sustained a sudden trauma.  For 
these purposes, the term "service trauma" does not include 
the intended effects of therapy or restorative dental care 
and treatment provided during a veteran's military service.  
38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  

The November 2004 VA examiner found that the Veteran has no 
limitation of inner incision range of motion and that there 
is not an inadequate amount of maxilla or mandibular bone.  
The Veteran has no residuals from the fracture and no 
limitations in any movements in relation to this.  However, 
the examiner noted that the Veteran was having his missing 
teeth replaced by prothesis.  Pursuant to 38 C.F.R. § 
3.381(a) the Veteran's current dental condition, including 
his missing teeth, can be service connected if it is 
determined to be the result of combat wounds or other 
service trauma.  The Veteran contends precisely this and the 
November 2004 VA examiner did not opine whether any residual 
of an injury to the left mandible, to include a dental 
disability, was related to the Veteran's claimed in-service 
trauma.  Thus, the November 2004 VA examination is 
inadequate and a new examination is necessary to determine 
the nature and etiology of the Veteran's claimed residuals 
of an injury to the left mandible, to include a dental 
disability.  See 38 C.F.R. § 3.159 (c).  

II.  Chronic Skin Rash    

The Veteran seeks service connection for a chronic skin 
rash.  The Veteran is currently service connected for 
residuals of folliculitis of the neck, to include acne of 
the face and neck.  

The May 2001 Board remand instructed the VA examiner to 
determine whether it is more, less, or as likely as not that 
any chronic skin rash is related to service or secondary to 
any service connected disorder.  An October 2004 VA 
examination report notes that the Veteran was given 
assessments of acne treated during service, of little 
clinical significance at this time, and evidence of 
urticaria and folliculitis treated in 1975, without sequela 
or recurrence, and that he currently has no serious chronic 
skin condition.  The Board notes that whether the Veteran 
has a "serious" or minor skin condition currently is 
irrelevant; rather, the issue for consideration is whether 
he has a current skin disability of whatever degree and, if 
so, whether it is related to active service.  Therefore, the 
October 2004 VA examination report is inadequate and a new 
VA examination is necessary to determine the nature and 
etiology of the Veteran's claimed chronic skin rash on a 
direct and secondary basis.  See 38 C.F.R. § 3.159 (c).  



III.  Acquired Psychiatric Disability, to include PTSD and 
Depression

The Veteran seeks service connection for an acquired 
psychiatric disability, to include PTSD and depression.  The 
Board notes that the Veteran is currently service connected 
for residuals of folliculitis of the neck, to include acne 
of the face and neck, and bilateral hearing loss.  

The May 2001 Board remand instructed the VA examiner to 
determine whether it is more, less, or as likely as not that 
any psychiatric disability is related to service or 
secondary to any service connected disorder.  A June 2004 VA 
examination report notes that the Veteran was given 
assessments of recurrent severe major depression and 
dependent personality disorder.  The examiner opined that 
the Veteran's major depression is related to his chronic 
failure experiences in life, health problems, low self 
esteem, and inability to function independently because of 
his dependent personality disorder.  I can find no basis 
from this interview or the claim file to confirm a service 
connected disorder.  The Board notes that examiner did not 
address whether it is as likely as not that the Veteran's 
current psychiatric disability is related to service or 
secondary to a service connected disability, but rather 
concluded that there is no basis to confirm a service 
connected disorder.  Because the remand orders of the Board 
were not followed, a new VA examination is necessary to 
determine the nature and etiology of the Veteran's claimed 
psychiatric disability.  See Stegall v. West, 11 Vet. App. 
268 (1998) (noting that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and 
further remand will be mandated).  

Additionally, July and December 2004 VA treatment records 
indicate that the Veteran reported that he was a survivor of 
military sexual trauma.  Although the Veteran has not been 
diagnosed with PTSD, the Board has recharacterized his claim 
to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant' s description of the claim, 
reported symptoms, and the other information of record).  

The Veteran's personnel records have not been obtained by 
the RO, and they may be relevant for his claim of PTSD based 
on a sexual assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  To ensure that VA has met its duty to assist the 
appellant in developing the evidence in support of his claim 
pursuant to 38 U.S.C.A. § 5103A, and to ensure full 
compliance with due process requirements, this case must be 
remanded so that the RO can attempt to obtain the Veteran's 
personnel records.  

IV.  Service Connection for Tinnitus and Increased Rating 
for Hearing Loss

The Veteran seeks service connection for tinnitus and a 
compensable rating for bilateral hearing loss.  

At the time of his November 2009 hearing the Veteran 
submitted a July 2009 Compensation and Pension (C & P) 
audiology examination report relating to his claimed 
tinnitus and bilateral hearing loss from the VA Medical 
Center (VAMC) in Mountain Home, Tennessee.  The examination 
report consists of one page and thus may be incomplete.  
Therefore, to ensure that the entire examination report is 
of record before the Veteran's claims are adjudicated, these 
claims must be remanded so the RO can attempt to obtain the 
full examination report.  

Regarding the Veteran's claimed tinnitus disability, the 
competent medical evidence of record indicates that the 
Veteran may currently have tinnitus.  The Veteran is service 
connected for bilateral hearing loss, and there is 
insufficient medical evidence for the Board to decide the 
Veteran's claim.  Therefore, a VA medical examination should 
be provided to determine the nature and etiology of the 
Veteran's claimed tinnitus on both a direct and secondary 
basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 
(2006); 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his 
responsibility to report to any scheduled examination(s) and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his claimed residuals of an 
injury to the left mandible, to include a 
dental disability.  The examiner should 
conduct a thorough examination and 
diagnose any and all mandible and dental 
disabilities.  As to any disability 
identified, including missing teeth, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
related to trauma during service.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale should be provided for all 
opinions. 

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his claimed chronic skin rash.  
The examiner should conduct a thorough 
examination and diagnose any and all skin 
disabilities, which are separate and 
distinct from his service connected 
residuals of folliculitis of the neck, to 
include acne of the face and neck.  As to 
any disability identified the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not related 
to, or had its onset during, service.  If 
not, the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's service 
connected residuals of folliculitis of the 
neck, to include acne of the face and 
neck, caused or aggravated any diagnosed 
chronic skin rash.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale should be provided for all 
opinions. 

3.  Take all necessary actions to obtain 
the Veteran's personnel records.  Note all 
requests and negative responses from all 
agencies contacted.  

4.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed acquired 
psychiatric disability.  The examiner 
should conduct a thorough examination and 
diagnose any and all acquired psychiatric 
disabilities, to include depression and 
PTSD.  As to any disability identified the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
related to, or had its onset during, 
service.  If not, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
service connected residuals of 
folliculitis of the neck, to include acne 
of the face and neck, and/or bilateral 
hearing loss, caused or aggravated any 
diagnosed psychiatric disability.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale should be provided for all 
opinions.  

5.  Contact the VAMC in Mountain Home, 
Tennessee, and obtain the entire C & P 
audiology examination report dated in July 
2009.  Note negative responses.  The claim 
for tinnitus only should then be 
readjudicated.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

6.  Following the readjudication of the 
claim of tinnitus, if and only if it 
remains denied, then schedule the Veteran 
for a VA audiological examination to 
determine the nature and etiology of his 
claimed tinnitus.  As to any tinnitus 
disability identified, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not related 
to, or had its onset during, service.  If 
not, the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's service 
connected bilateral hearing loss caused or 
aggravated any diagnosed tinnitus 
disability.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale should be provided for all 
opinions.  

7.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.






The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (.



